


117 HR 3853 IH: Pink Tax Repeal Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3853
IN THE HOUSE OF REPRESENTATIVES

June 11, 2021
Ms. Speier (for herself, Ms. Lois Frankel of Florida, Mr. Evans, Ms. Lee of California, Ms. Wasserman Schultz, Ms. Titus, Mr. García of Illinois, Ms. Kelly of Illinois, Mrs. Lawrence, Mr. Beyer, Mr. Raskin, Ms. Moore of Wisconsin, Mr. Lowenthal, Mr. McGovern, Ms. Jackson Lee, Mrs. Bustos, Mr. Soto, Mr. Reed, Mr. Fitzpatrick, Ms. Chu, Ms. Norton, Ms. Omar, Mrs. Hayes, Mrs. Carolyn B. Maloney of New York, Ms. Bonamici, Mrs. Dingell, Ms. Brownley, Mr. Lawson of Florida, Mrs. Beatty, Mr. Grijalva, Ms. Ocasio-Cortez, Mr. Johnson of Georgia, Ms. Velázquez, Mr. Cicilline, Mr. Ryan, Mrs. Watson Coleman, Mr. Pocan, Ms. Tlaib, Ms. Jayapal, Mr. Lieu, Ms. Meng, Mr. Harder of California, Ms. Roybal-Allard, Mr. Carson, Ms. Castor of Florida, and Ms. Dean) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To prohibit the pricing of consumer products and services that are substantially similar if such products or services are priced differently based on the gender of the individuals for whose use the products are intended or marketed or for whom the services are performed or offered.


1.Short titleThis Act may be cited as the Pink Tax Repeal Act. 2.Prohibition on gender-based pricing of consumer products and services (a)Prohibited practices (1)Consumer productsIt shall be unlawful for any person to sell or offer for sale in interstate commerce any two consumer products from the same manufacturer that are substantially similar if such products are priced differently based on the gender of the individuals for whose use the products are intended or marketed.
(2)ServicesIt shall be unlawful for any person to sell or offer for sale any services that are substantially similar if such services are priced differently based on the gender of the individuals for which the services are performed, offered, or marketed. (b)Enforcement by the Commission (1)Unfair and deceptive act or practiceA violation of subsection (a) shall be treated as a violation of a rule prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) defining an unfair or deceptive act or practice in or affecting interstate commerce.
(2)Powers of the commissionThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. (3)Privileges and immunitiesAny person who violates subsection (a) shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
(4)Authority preservedNothing in this section shall be construed to limit the authority of the Commission under any other provision of law. (c)State attorneys general (1)Civil actionIn any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is adversely affected by a violation of subsection (a), the attorney general may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States—
(A)to enjoin further violation of such subsection by the defendant; (B)to compel compliance with such subsection; or
(C)obtain damages, restitution, or other compensation on behalf of residents of the State. (2)Notice to the Commission (A)NoticeExcept as provided in subparagraph (C), the attorney general of a State shall notify the Commission in writing that the attorney general intends to bring a civil action under paragraph (1) not later than 10 days before initiating the civil action.
(B)ContentsThe notice required by subparagraph (A) shall include a copy of the complaint to be filed to initiate such civil action. (C)ExceptionIf it is not feasible for the attorney general of a State to provide the notice required by subparagraph (A), the attorney general shall notify the Commission immediately upon instituting a civil action under paragraph (1).
(3)Intervention by the CommissionThe Commission may— (A)intervene in any civil action brought by the attorney general of a State under this subsection; and
(B)upon intervening, be heard on all matters arising in such civil action and file petitions for appeal of a decision in such action. (4)Investigatory powersNothing in this subsection may be construed to prevent the attorney general of a State from exercising the powers conferred on the attorney general by the laws of the State to conduct investigations, to administer oaths or affirmations, or to compel the attendance of witnesses or the production of documentary or other evidence.
(5)Preemptive action by the CommissionIf the Commission institutes a civil action or an administrative action for a violation of this section, the attorney general of a State may not, during the pendency of such action, bring a civil action under this subsection against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action. (6)Actions by other state officials (A)In generalIn addition to any civil action brought by an attorney general under paragraph (1), any other consumer protection officer of a State who is authorized by the State to do so may bring a civil action under paragraph (1), subject to the same requirements and limitations that apply under this subsection to civil actions brought by an attorney general.
(B)Savings provisionNothing in this subsection may be construed to prohibit an authorized official of a State from initiating or continuing any proceeding in a court of the State for a violation of any civil or criminal law of the State. (d)Rules of construction (1)Substantially similar productsFor purposes of this section, two consumer products are substantially similar if there are no substantial differences in the materials used in the product, the intended use of the product, and the functional design and features of the product. A difference in coloring among any consumer products shall not be construed as a substantial difference for purposes of this paragraph.
(2)Substantially similar servicesFor purposes of this section, two services are substantially similar if there is no substantial difference in the amount of time to provide the services, the difficulty in providing the services, or the cost of providing the services. (e)DefinitionsIn this section:
(1)CommissionThe term Commission means the Federal Trade Commission. (2)Consumer productThe term consumer product—
(A)has the meaning given such term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052); (B)includes a device or cosmetics, as such terms are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321); and
(C)includes a child restraint system, as such term is defined in section 571.213 of title 49, Code of Federal Regulations.  